PER CURIAM: *
Alberto Escamilla appeals from his conviction of possessing with intent to distribute crack cocaine and carrying a firearm during a drug-trafficking offense. He contends solely that the district court should have adjusted his offense level for acceptance of responsibility.
The testimony of Investigator Tyree Beals, which was corroborated by other evidence, provided support for the district court’s determination that Escamilla was not entitled to an adjustment for acceptance of responsibility. Because there was a foundation for the district court’s determination, we do not disturb that determination. United States v. Washington, 340 F.3d 222, 227 (5th Cir.), cert. denied, 540 U.S. 1081, 124 S.Ct. 942, 157 L.Ed.2d 757 (2003).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.